CHARLEO F. CLAIBOTHÍE, JUDOS.
The only question Involves In tills case Is whether the plaintiff», father and mother, are entitled to oompenaatlon for the lose of their son Jellied while In the employ of the def ondantá —
Seo. 8 (£ ) of Act. 243 of 1916 p 512 (515) reads as follows:
"Por injury causing death within one year after the accident comoensation shall be computed on the following basis, subject to a maximum of Ten Dollar» per week and a minimum of Three Dollars per week, and •hall be paid for a period of three hundred weeks, to the following persons: 1-2-3-4-5-6".
7 - "If there be no widow nor widower nor any child, then to the father or mother of the deceased, if dependent on .the deceased to any extent for support at the time of the accident, twenty-five per centum of the wages of the deceased; if in such event both the father and the mother of the deceased survive and were dependent to any extent for support at the time of the accident, fifty per centum of the wages of the deceased to the two of them. 8 - 9 - 10 - 11 - 12 - 13."
14 - "In every case of death, the employer ehall pay Or oause to be paid the reasonable expenses of the last sickness and burial of the employee, not exceeding one hundred dollars".
2, " The term "wages" as used in this Act is defined to mean the daily r.-ite of pay r.t which the service rendered is raco.moensed under the contract to hire in force at the time of the accident".
.Petitioners aver that on June 7th, 1918, their minor *557son Bernard was employed by ths defendants William Piero* and 01s K. Olsen in drilling holss and putting in beam* in a sugar rsfinsry; that whlls so employed their son received painful Injuries from which he died ths same day; that at ths tims of ths accident and now petitioners were and are solely dependent on their deceased son for support; that they are entitled to rseover one hundred dollars for the burial expenses of their son; that, at the iIra* h* was injured, their son was earning nine dollars a week from the defendants, nnd that he is entitled to recover from them Pour 50/100 dollars a week for three hundred weeks and One Hundred Dollars for funeral expenses.
The defendants severed in their answer.
Pierce admitted the injury to plaintiffs' son, but denied all the other allegations of the petition.
Olsen also admitted the. injury, out denied all ths other allegations of the petition; he averred that Ploro» was an independent contractor; that plaintiffs' minor son was in the employ of Pierce alone, and not in his; that if any judgment was rendered against him, that he was entitled to recover judgment against Pierce under 3ection 6 of Act HO of 1914 p 48.
There was judgment in favof of the plaintiffs for One Hundred Dollars for funeral expenses, and rejecting their demands in other respects. The plaintiffs have appealed.
Upon the question of dependence the Judge said:
"The question that disturbs me is -hether or not the parents were dependent upon him for support. 1 think that is .the question in this case. According to the evidence, the family was composed of the father and mother, the plaintiffs in this case, a widowed daughter with two children, and a son August, about 33 years of age, and the deceased boy Bernard; there is no showing that the mother or widowed daughter earned anything. The father, at the time of the accident was out of a job, ranking a precarious living by doing odd Jobs. The impression made upon me is that he did not average at that time exceeding 830 a month. -He is at present time earning between S30.00 and $40.00 a month. August contributed *558to tha household, and received hoard, 1edging, and washing, paying only $7.00 a waok toward tha MlBtwusia of the family, Tha boy Bernard had bean working far about four yaara, and was contributing about $0.00 a weak, for which ha reoaivad board, lodging, and washing* Tha Court, taking Judicial cognlxanca of tha high ooat of living for the laat few yeara, is necessarily driven to the belief that that $5,00 could not have more than paid for tha food and shelter that tha boy enjoyad, it is impossible to aay that anything could have bean lsft out of that $5.00 which could materially asaiat in the maintenance of the mother and father, no matter how cheaply they undertook to live. The amount of food that would ba required to keep a working man in health and strength could have cost probably all of the $S.OO. 1 understand that tha Aot gives. In the caaa of death, the right of action to the dependants of the deceased nan. In the course of years, had the boy lived, he might have materially increased hie earnings, and night have become a support to hie parents, cut the daolaion of tha casa roste upon the evidence. At tha tima of his death, I an unabla to find thnt his father and aother were dependant on the boy. The caaa la a hard one, I should like to do something for them, but X am unable to do so from tha view X taka of the evidence and the Lav" .
Tnc pl<i¿.,tiff is the only witness on the question of "Dependence" and his testimony is as follows:
! Ha is 58 years of aga and his wlfs if 59; ha had baaa a laborer all his life; «t tha time of hla son's death ha was working for the City and hacheen aver sinoai hia wages amount to $35 or $40 a month; his household consisted of hie wife, a widowed daughter with two small children, a son named August aged 33, and his deceased son Bernard, aged 19. he owned no uroperty of any kind; and has no revenue except what he aarns; ills son August earned 01^ wk of whioh he paid $7 to his mother; his son Bernard sai. .}9 a week, of whioh he paid *559SB or $6 a week to hia mother! both esn* lived at tb« heiaa of thoir parents and rosolvad in raturs board, lodging» and washing: tha daufhtar was not working! what tha boya save did not pay for «hat they got, but atlll plaintiff had to take out with it.
is ge in hia conclusions, Tha object of ¡tataa to t certain aa regarda dot» extent the 1 ■<«« tidim/i «y a a person dependent on the employee "to any extent" for sap pert. In the present case the plalntiffa ran the house, paid tha of it la immaterial whether the amount paid by eaoh one le called a contribution or board, or whether it ia more or leea than the vnlue of the board. The fact is that each paid in a part, and thnt the whole wao used to pay the expense». The father paid about Í40 a month, the eon August {30, and the deooaeed eon Bernard Í20, making a total of {90 a month! the "extent" to which thio household wao benefited by the payaente of Bernard is repreaented by these twenty dollar»! it nay have paid for the rent and the daily bread or eome other item of expenso; the gome nay be said of the amount paid by August, bach amount represents the extent of dependency of the father toward» each son who contributed It. If the weekly payment nado by «aeh-eoa had been out .off, the father would hare been left with only 340 a month, an amount insufficient to support hita self, hie wife, hie daughter and her two ohildron. If tha amount contributed by any one of two sons had been withdrawn, the tty ->f the father to provide for himself and family would have been reduced that much. Iban Bernard*# 8P0 a month ceased to cone in, the "dependency* of plaintiffs upon that amount was affected to that extent. It Is no argument to say that the board and lodging and washing of the two boya wer# worth more than the amount paid by them! that may be true, as a business proposition, but the fact remains that thle household of seven persona was supported by 390 a month, or about $13 each, end that the plaintiffs depended upon the amount paid in by eaoh of the two boyo; and thnt the absence of either *560utMI wag «aloulataí to 1«»t« quit* « ww an* oak* quit* • llfrmMt In tha naoaaaarlaa tha tlttatlfft anuid praaura* Tha trltl judge m* la arrar la aeying that Uia law required tha parent* t* prom that *tt*r vara dependent upaa hla far aupport** Th* law lat 'if dependant.on th* daaaaaed t* any axtant for aupport** 9a ttolak th* arldaaa* (haw* that hath tha plaintiff* war* *dapand*nta" to th* "extant* af ahout •20 a ttantbu^jfryvz-- /2^*ryz- —
■Sha taat 1* nhathar th* paraos 1* being whally, or t* a auhatantt'hl dagraa, auppartad by th* «apl^yaa at th* tita* of th* aaployaa'a daathl th* dapandant may ham othar anana Of aupport, aa whan' th* aaplayaa oontrlbutad to a fully fund a a*. C, y. rorinan'a Companaation Acte p fit $ 53.
•Tha tdat of dependency In not whether th* pntl-tlonar, by raduolng hla axpanaoa baXaw a atandard aultabla to hla condition of Ufa, euuld aaour* a aubalatano* for hlo fanlly without tho oontrlbutlona of th* daoaaaad ton, but whathar tueh oontrlbutlona war* nandad to prorld* tha family with tho ordinary' nao amarla* of. Ilf* aultabla for p nr a on* in thalr elaaa and poaltlon*. Ida* not# 81*
•A ton- Urine with hla paranta and paying th* prion for hi* board and lodging that 1*. ordinarily paid at ooardlng houana say b* aaid ta b* eontrlbu-ting to thalr aupport** Idas not* 52 (b).
Thar* 1* no dlaput* a* to th* halation# of tha defendant*.
^ Ondar faction d of Aot 90 of 1914 p 48, tho plaintiff* could raeoror from tha principal contractor and fro* th* tub» contractor, reserving th* right of th* formar agalnat th* lattar*
It la tharafora ordered that tha judgmant haraln be ra-rarand and aot aalda, and that th* plaintiff* herein do ham Judgmant In solido agalnat th* defendant* herein, Wtlllaa Piara* and oí* K.Olean, for th* aum of On* Hundred Dollar* and for th* further nica of On* Thouaand, thraa hundred and fifty dollar* payable at th* rot* of Hour 80/100 dollar* weakly for thraa hundred weeks oommanclng June Elat, 1914 with legal Internet from *561April 1st, 1919 till paid and all oosta of a.
It la furtbar ordarad that In Oast anaeaa pay tbla Judgmsnt ha do raoovar judgaant in hi a favor for a Uka amount, and all costa.
May Slat, 1930,